 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7

 8    UNITED STATES OF AMERICA,                    ) 2:17-CR-178-APG-GWF
                                                   )
 9                         Plaintiff,              )
                                                   )
10           v.                                    ) Preliminary Order of Forfeiture
                                                   )
11    KEVIN MICHAEL MILNE,                         )
                                                   )
12                         Defendant.              )

13          This Court finds that defendant Kevin Michael Milne pled guilty to Count Two of a

14   Two-Count Criminal Indictment charging him with Receipt or Distribution of Child

15   Pornography in violation of Title 18, United States Code, Section 2252A(a)(2). Criminal

16   Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

17          This Court finds defendant Kevin Michael Milne agreed to the forfeiture of the

18   property set forth in the Plea Agreement and the Forfeiture Allegation of the Criminal

19   Indictment. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea

20   Agreement, ECF No. __.

21          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

22   of America has shown the requisite nexus between property set forth in the Plea Agreement

23   and the Forfeiture Allegation of the Criminal Indictment and the offense to which defendant

24   Kevin Michael Milne pled guilty.

25          The following property is (1) any visual depiction described in Title 18, United States

26   Code, Section 2252A, or any book, magazine, periodical, film, videotape, or other matter

27   which contains any such visual depiction, which was produced, transported, mailed,

28   shipped or received in violation of Title 18, United States Code, Section 2252A(a)(2) and (2)


                                                   1
 1   any property, real or personal, used or intended to be used to commit or to promote the

 2   commission of Title 18, United States Code, Section 2252A(a)(2) or any property traceable

 3   to such property, and is subject to forfeiture pursuant to Title 18, United States Code,

 4   Section 2253(a)(1) and (a)(3): Sony VAIO laptop, Model No. PCG-7184L, Serial No.

 5   275056343003833, including its drive (property).

 6          This Court finds that the United States of America may amend this order at any time

 7   to add subsequently located property or substitute property to the forfeiture order pursuant

 8   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 9          This Court finds the United States of America is now entitled to, and should, reduce

10   the aforementioned property to the possession of the United States of America.

11          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

12   DECREED that the United States of America should seize the aforementioned property.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

14   rights, ownership rights, and all rights, titles, and interests of Kevin Michael Milne in the

15   aforementioned property are forfeited and are vested in the United States of America and

16   shall be safely held by the United States of America until further order of the Court.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

18   of America shall publish for at least thirty (30) consecutive days on the official internet

19   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

20   describe the forfeited property, state the time under the applicable statute when a petition

21   contesting the forfeiture must be filed, and state the name and contact information for the

22   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

23   and Title 21, United States Code, Section 853(n)(2).

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

25   or entity who claims an interest in the aforementioned property must file a petition for a

26   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

27   petition shall be signed by the petitioner under penalty of perjury pursuant to Title 21,

28   United States Code, Section 853(n)(3) and Title 28, United States Code, Section 1746, and


                                                      2
 1   shall set forth the nature and extent of the petitioner’s right, title, or interest in the forfeited

 2   property and any additional facts supporting the petitioner’s petition and the relief sought.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 4   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 5   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 6   not sent, no later than sixty (60) days after the first day of the publication on the official

 7   internet government forfeiture site, www.forfeiture.gov.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 9   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

10   Attorney’s Office at the following address at the time of filing:

11                  Daniel D. Hollingsworth
                    Assistant United States Attorney
12                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
13

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

15   described herein need not be published in the event a Declaration of Forfeiture is issued by

16   the appropriate agency following publication of notice of seizure and intent to

17   administratively forfeit the above-described property.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

19   copies of this Order to all counsel of record.

20          Dated: December
            DATED             10,of2018.
                    this ___ day    ________________, 2018.

21

22

23                                                  UNITED STATES DISTRICT JUDGE

24

25

26

27

28

                                                       3
